Name: Decision of the EEA Joint Committee No 97/1999 of 16 July 1999 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of work and working conditions;  coal and mining industries;  deterioration of the environment;  chemistry;  health
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(22)Decision of the EEA Joint Committee No 97/1999 of 16 July 1999 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0075 - 0076Decision of the EEA Joint CommitteeNo 97/1999of 16 July 1999amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XVIII to the Agreement was amended by Decision No 57/199 of the EEA Joint Committee of 30 April 1999(1).(2) Council Directive 98/24/EC of 7 April 1998 on the protection of the health and safety of workers from the risks related to chemical agents at work (fourteenth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC(2) is to be incorporated into the Agreement.(3) Directive 98/24/EC amends Council Directive 83/477/EEC of 19 September 1983 on the protection of workers from the risks related to exposure to asbestos at work (second individual Directive within the meaning of Article 8 of Council Directive 80/1107/EEC(3) and Council Directive 86/188/EEC of 12 May 1986 on the protection of workers from the risks related to exposure to noise at work(4).(4) Directive 98/24/EC repeals, on 5 May 2001, Council Directive 80/1107/EEC of 27 November 1980 on the protection of workers from the risks related to exposure to chemical, physical and biological agents at work(5), Council Directive 82/605/EEC of 28 July 1982 on the protection of workers from the risks related to exposure to metallic lead and its ionic compounds at work (first individual Directive within the meaning of Article 8 of Directive 80/1107/EEC)(6) and Council Directive 88/364/EEC of 9 June 1988 on the protection of workers by the banning of certain specified agents and/or certain work activities (fourth individual Directive within the meaning of Article 8 of Directive 80/1107/EEC)(7) which are incorporated in the Agreement and are therefore to be deleted from the Agreement with effect from the same date,HAS DECIDED AS FOLLOWS:Article 1Annex XVIII to the Agreement shall be amended as follows:1. The following point shall be inserted after point 16g (Council Directive 93/103/EC): "16h. 398 L 0024: Council Directive 98/24/EC of 7 April 1998 on the protection of the health and safety of workers from the risks related to chemical agents at work (fourteenth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (OJ L 131, 5.5.1998, p. 11)."2. The following indent shall be added in point 5 (Council Directive 83/477/EEC): "- 398 L 0024: Council Directive 98/24/EC of 7 April 1998 (OJ L 131, 5.5.1998, p. 11)."3. The following shall be added in point 6 (Council Directive 86/188/EEC): ", as amended by:- 398 L 0024: Council Directive 98/24/EC of 7 April 1998 (OJ L 131, 5.5.1998, p. 11)."Article 2The text of point 3 (Council Directive 80/1107/EEC), point 4 (Council Directive 82/605/EEC) and point 7 (Council Directive 88/364/EEC) in Annex XVIII to the Agreement shall be deleted with effect from 5 May 2001.Article 3The texts of Directive 98/24/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 17 July 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 16 July 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000.(2) OJ L 131, 5.5.1998, p. 11.(3) OJ L 263, 24.9.1983, p. 25.(4) OJ L 137, 24.5.1986, p. 28.(5) OJ L 327, 3.12.1980, p. 8.(6) OJ L 247, 23.8.1982, p. 12.(7) OJ L 179, 9.7.1988, p. 44.